[Cite as Woyt v. Woyt, 2019-Ohio-3758.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

ELIA A. WOYT,                                   :

                Plaintiff-Appellee,            :    Nos. 107312, 107321, and 107322

                v.                              :

LAURA M. WOYT,                                 :

                Defendant-Appellant.            :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                          AND REMANDED
                RELEASED AND JOURNALIZED: September 19, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-16-360863


                                          Appearances:

                Kvale Antonelli & Raj, and Craig P. Kvale, for appellee.

                Stafford Law Co., L.P.A., Joseph G. Stafford, and Nicole A.
                Cruz, for appellant.


EILEEN A. GALLAGHER, J.:

                  Plaintiff-appellee Elia Woyt filed a complaint for divorce in the

Domestic Relations Division of the Cuyahoga County Court of Common Pleas to

terminate his marriage with defendant-appellant Laura Woyt. As relevant to this
appeal, the court’s judgment entry allocated parenting time, divided property,

ordered spousal and child support, awarded attorney fees and sealed the entire

record of the case. Laura now appeals, and in her nine assignments of error

challenges the terms of that judgment entry. For the reasons that follow, we affirm

in part, reverse in part and remand.

   I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

               The following was adduced at trial: in 2004, approximately four years

before they were married, Elia purchased a house with a cash down payment,

financing the remainder with a mortgage. This house became the marital residence

and Elia has continued to reside there following the divorce.

               Elia and Laura were married on May 17, 2008 and have two children,

who were ages 8 and 6 at the commencement of trial. For 14 years prior to the

marriage, Laura worked in advertising and she continued to so work until their first

child was born in early 2009. She has not been employed since that time. Elia is an

attorney. During the course of the marriage he became, and remains, a partner in a

law firm.

               After several years, the marriage deteriorated and Elia filed suit for a

divorce.1 After more than two years of litigation, “[w]ell over” $400,000 in attorney

and other associated fees and 15 days of trial, the court granted a divorce. In its



        1As to the duration of the marriage the court observed: “[c]onsidering the totality
of the circumstances as presented at trial, and not being persuaded to the contrary, this
Court finds that the duration of the marriage, for purposes of property division is from
May 17, 2008 to February 21, 2017, the commencement of the final hearing.”
judgment entry, the trial court discussed Elia’s role in the divorce and found that his

conduct during the marriage was harmful to Laura and had a significantly negative

impact on the children. The court observed that “[s]eldom is the Court faced with a

divorcing family where only one parent is the root cause of pending issues. Here,

unfortunately, that is the case.” The court further stated that trial was “consumed

with testimony exclusively of Elia’s irrational, unpredictable and abnormal tirades

of anger * * *” and that “[f]actually, neither Laura nor the children did anything to

cause Elia’s outbursts.”

   II.    LAW AND ANALYSIS

               In reviewing domestic relations issues, this court employs an abuse of

discretion standard. J.R. v. K.R., 8th Dist. Cuyahoga No. 106978, 2019-Ohio-1765,

¶ 8. “An abuse of discretion ‘connotes more than an error of law or judgment; it

implies that the court’s attitude is unreasonable, arbitrary or unconscionable.’”

Turner v. Davis-Turner, 8th Dist. Cuyahoga No. 106002, 2018-Ohio-2194, ¶ 7,

quoting Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

   A. Allocation of Parental Rights and Responsibilities

   1. Parenting Time Schedule

               In her first assignment of error, Laura argues that the parenting time

schedule is not in the children’s best interests and that some of the terms in the order

are impermissibly vague. We agree.

               R.C. 3109.04 provides a comprehensive statutory scheme governing

the allocation of parental rights and responsibilities and custody matters. Pursuant
to the statutory guidelines, there are two ways for parents to share parental rights.

In re M.S., 8th Dist. Cuyahoga No. 99563, 2013-Ohio-4043, ¶ 10-11. Under the first

approach, the trial court may allocate parental rights and responsibilities primarily

to one of the parents and designate that parent as the residential parent and legal

custodian of the child. Id. at ¶ 10. If the court chooses this approach, it must provide

the nonresidential parent with support provisions and an ability to have continuing

contact with the child. R.C. 3109.04(A)(1); M.S. at ¶ 10. Under the alternative

approach, the parties may request shared parenting which requires the court to

conduct an in-depth analysis of the best interests of the child and whether the shared

parenting plan conforms to those interests. R.C. 3109.04(F)(1); M.S. at ¶ 11.

               In a divorce action where the trial court has not issued a shared

parenting decree, R.C. 3109.051(A) generally requires the court to “make a just and

reasonable order or decree permitting each parent who is not the residential parent

to have parenting time with the child * * *.” R.C. 3109.051(D) requires the court to

consider specific factors in making such a determination, including as relevant to

this case:

      (1) The prior interaction and interrelationships of the child with the
          child’s parents * * *;

      (2) The geographical location of the residence of each parent and the
          distance between those residences * * *;

      (3) The child’s and parents’ available time, including * * * each parent’s
          employment schedule * * *;

      ***

      (9) The mental and physical health of all parties;
      (10) Each parent’s willingness to reschedule missed parenting time and
           to facilitate the other parent’s parenting time rights * * *; [and]

      ***

      (16) Any other factor in the best interest of the child.

              Based on the evidence of Elia’s behavior and its impact on Laura and

the children, the court found “the decision regarding allocation of parental rights

and responsibilities is an obvious one,” and ordered that Laura be the sole

residential parent and primary legal custodian of both children with full decision-

making authority. It determined the following parenting time schedule for Elia:

         1. Alternating weekends * * *.

         2. Weekday visits for two hours if Elia chooses to exercise the same * * *[.]

         3. Extended weekends due to school holidays are not included at this
            time.

         4. No more than one consecutive week (7 days) each summer, and not
            abutting a regular weekend.

         5. Holidays according to the Court’s standard schedule * * *.

         6. Extended time during school Winter and Spring breaks, but not an
            equal division at this time.

         7. Phone contact at least four (4) times per week.

              We find that the court abused its discretion pertaining to the

parenting time schedule granting Elia “weekday visits” and “extended time.”
   a. Weekday Visits

               Under the facts and circumstances in this case, the court’s order

granting Elia “weekday visits” is inappropriate. The court did not limit the term

“weekday” to any specific day or even to a singular day. Instead, the order leaves

that determination entirely to Elia and subject to his whim. Although the parties

agree that Elia has not yet taken advantage of such visits, the order nevertheless

gives him the absolute ability to pick any combination of days or not pick any day at

all. Moreover, the order does not require Elia give Laura or the children notice if he

elects to avail himself of this visitation on any given weekday.

               Here, such an open-ended term is not in the best interest of the

children. It unnecessarily cedes power to Elia, in a relationship dynamic otherwise

observed to be unfairly tilted in his favor. As the court recognized, Elia’s clear

pattern of abuse and disregard towards Laura has negatively impacted the children.

The court cited the custody evaluator’s opinion that Elia’s “coercive manipulation”

challenged the children’s basic sense of security and attachment to one parent and

created “loyalty conflicts.” The court further recognized that the children mimic

Elia’s behavior and “act out toward both Elia and Laura, Laura’s parents, and each

other.” Laura, as the custody evaluator opined, is “a woman who was abused during

the course of her marriage * * * [and] is working on this challenging recovery.” This

visitation term fails to provide stability and certainty for the children and instead

merely exacerbates the root imbalance between Elia and Laura.
               Further, allowing Elia a weekday visitation does not make logistical

sense. As Elia noted in his brief, he lives 30 miles away from Laura and it takes

approximately one hour to get from his place of employment to Laura’s home and

45 minutes to go from Laura’s house to his own. We reverse the trial court

determination as it relates to granting Elia weekday visitation.

   b. Extended Time

               We further find that the trial court also abused its discretion by

granting Elia “extended time during school Winter and Spring breaks, but not an

equal division at this time.” The court did not define “extended time.” It provided

no mechanism for the parties to determine what amount of time constitutes

“extended” time beyond it not being “an equal division at this time.” As we

previously stated, in light of Elia’s pattern of abuse and disregard toward Laura, such

uncertainty relegates too much power to Elia to the detriment of the children. We

reverse the trial court’s determination as it relates to allowing Elia “extended time.”

               We sustain this assignment of error as it relates to “weekday visits”

and “extended time.”

   2. Continued Enrollment in Case Management Service

               In her second assignment of error, Laura argues that the court erred

by requiring the parties to continue involvement with a forensic case manager. We

disagree.

               In its judgment entry the court required at least six months of post-

decree participation with a forensic case manager “for the purpose of monitoring the
children’s progress in therapy vis-à-vis continued contact with Elia, as well as Elia’s

continued therapy.” The court imposed this requirement in order to facilitate

implementation of and adherence to the parenting time schedule.

               Based on the court’s observations of Elia and Laura’s relationship

dynamic and ability to interact as previously discussed, we cannot say that the court

abused its discretion in ordering this oversight.

               We overrule this assignment of error.

   B. Property Division

               In her third, fourth and fifth assignments of error, Laura argues that

the trial court erred in the division of the parties’ property and assets.

               “Marital property” refers to all real and personal property currently

owned by one or both spouses that was acquired during the marriage.               R.C.

3105.171(A)(3)(a)(i); Brown v. Brown, 2014-Ohio-2402, 14 N.E.3d 404, ¶ 24 (8th

Dist.). “Separate property” includes all real and personal property acquired by one

spouse prior to the marriage. R.C. 3105.171(A)(6)(a)(ii); Brown at ¶ 24.

               Commingling separate property with other property does not, on its

own, destroy the nature of the separate property. J.R. v. K.R., 8th Dist. Cuyahoga

No. 106978, 2019-Ohio-1765, ¶ 37. Separate property remains separate, even when

commingled with other property, “‘except when the separate property is not

traceable.’” Id., quoting R.C. 3105.171(A)(6)(b). “The party seeking to have a

particular asset classified as separate property has the burden of proof, by a

preponderance of the evidence to trace the asset to separate property.” J.R. at ¶ 37.
               A trial court’s determination of property as either marital or separate

is a mixed question of law and fact and this court will not reverse a trial court’s

determination unless it is against the manifest weight of the evidence. Brown at

¶ 23. Once the court characterizes property as marital or separate, we will not

disturb the actual distribution of the property absent an abuse of discretion. Id.

   1. Premarital Equity in Marital Residence

               In her third assignment of error, Laura argues that the court erred by

finding that Elia established a separate property claim for premarital equity in the

home based on “multiple refinances, home equity loans, and payouts received from

equity.” We find that Elia failed to meet his burden of establishing a separate

property claim for premarital equity in the home because he failed to prove that

such equity actually existed prior to the marriage.

               The trial court found that Elia established a separate property claim

and was entitled to a premarital interest in the amount of cash he paid at closing,2

based on this court’s decision in Ockunzzi v. Ockunzzi, 8th Dist. Cuyahoga No.

86785, 2006-Ohio-5741. See id. at ¶ 20 (refinancing a home after a marriage, if done

for reasons other than purchasing the home “does not in any way” convert separate

property into marital property).

               This analysis misses the mark.         Before examining whether Elia

properly traced any premarital equity in the home in light of subsequent refinancing,


       2 The trial court recognized that the home lost value since Elia purchased it and
that the parties stipulated to it being worth $295,000 at the time of trial and reduced the
amount of the award proportionally.
the trial court should have first determined whether Elia proved that such equity

actually existed. See Kehoe v. Kehoe, 2012-Ohio-3357, 974 N.E.2d 1229, ¶ 11 (8th

Dist.) (“The party seeking to establish an asset or a portion of it as their own separate

property has the burden of proof, ordinarily by a preponderance of the evidence, to

trace the asset to the separate property source.”).

               Here, the relevant question is not whether Elia sufficiently traced

premarital equity in the home, but rather what, if any, equity in the home existed at

the time of the marriage. It is undisputed that Elia purchased the home prior to the

marriage for a price of $303,000, that he paid $44,219.40 in cash at closing, and

secured the rest of the purchase price via mortgage. The fact that Elia may have had

$44,219.40 in equity at some point in time prior to the marriage does not

conclusively establish that he had that amount of equity at the time of the marriage.

               To the contrary, Laura presented evidence calling this into question:

Elia added a home equity line of credit secured by the home with a maximum credit

of line of $55,000 after he purchased the property but prior to the marriage, thus

calling into question the amount of premarital equity that existed at the time of the

marriage. The court observed that it “appear[ed]” that the balance of this line of

credit was paid off during the marriage. It is thus unclear from the record what

equity, if any, Elia had in the home at the time of the marriage. Compare Ockunzzi,

8th Dist. Cuyahoga No. 86785, 2006-Ohio-5741, at ¶ 19 (parties agreed about the

value of premarital equity in the house).
               As such, attempting to trace Elia’s equity in the home before he proves

that it existed is essentially putting the cart in front of the horse. We therefore find

that the trial court’s determination that Elia established a separate property claim

for premarital equity in the house was against the manifest weight of the evidence.

We sustain this assignment of error.

   2. Elia’s Capital Account

               In her fourth assignment of error, Laura argues that the trial court

erred in its terms of distribution of her share of Elia’s capital account with his

employer. We agree.

               The trial court determined that the Elia’s capital account had a value

of $132,817.53 as of the date of trial and that the entirety of the account was marital

property.   Accordingly, the court found that Laura was entitled to $66,409.

However, the court ordered that Laura not be immediately compensated with this

amount, but instead ordered distribution over an indefinite time and in a piecemeal

fashion. It ordered Elia to pay Laura 50 percent of any distribution if, and when, he

received it until the total of $66,409 was paid in full.

               R.C. 3105.171 requires a trial court to equitably distribute marital

property. Rodgers v. Rodgers, 8th Dist. Cuyahoga No. 105095, 2017-Ohio-7886,

¶ 13. Although the trial court found that Laura was entitled to 50 percent of the

account, based on the facts and circumstances of this case, the terms of distribution

are inequitable and constitute an abuse of discretion.
               According to the terms ordered by the court, whether and when Laura

receives her share of the account is determined entirely by Elia’s law firm in which

he maintains a partnership interest.       Further, as the court found, Elia earns

$340,000 a year and continues to live in the marital home. Laura, as the court

recognized, is at a significant financial disadvantage. She has been unemployed

since 2008 and requires training before she can again be employed. Moreover, the

court noted that this financial disadvantage has prevented her from relocating from

her parents’ home.

               In this case there is no reasonable justification for the court to find

that Laura’s portion of the account be subject to an indefinite term of distribution.

We sustain this assignment of error.

   3. Laura’s Retirement Account

               In her fifth assignment of error, Laura argues that the trial court erred

in its determination of Elia’s interest in her retirement account. She complains that

when the court ordered division of the account based on a date that was six days

before the wedding, it failed to consider growth attributed to the premarital portion

of the account. Elia concedes, and we agree, that the error as to the date is “obviously

an oversight that can be easily corrected * * *.” As to Laura’s claimed error in failing

to consider premarital growth of the account, we disagree.

               Here, the trial court found that prior to the marriage, Laura’s

retirement account had a value of $67,340 and that she therefore had a premarital

separate interest in the account as of the date of the marriage. The court stated that
“[n]o evidence of the balance at trial was offered by Laura nor included in the

Stipulations provided,” and further, “neither party offered evidence upon which this

Court can determine Laura’s pre-marital versus marital interest” in the account.

               Laura argues that the trial court erred in distributing her retirement

account by failing to consider growth attributed to her premarital portion and by

using a coverture date that was six days prior to the wedding. However, as the trial

court recognized, Laura presented no evidence to demonstrate what the

appreciation value would be. See Johnson v. Johnson, 6th Dist. Wood Nos. 99-039,

98-082, and 99-057, 2001 Ohio App. LEXIS 461, 14 (Feb. 9, 2001). Accordingly,

Laura has failed to demonstrate any error. We overrule this assignment of error.

However, we reverse and remand for the trial court to correct the typographical

error in its journal entry with respect to the date of the marriage.

   C. Elia’s Support Obligations

   1. Spousal Support

               In her sixth assignment of error, Laura argues that the trial court

abused its discretion in its determination of the amount and duration of Elia’s

spousal support obligation. She argues that trial court’s award of $6,500 per month

for a period of 30 months is “neither reasonable nor appropriate.” We disagree.

               R.C. 3105.18 provides a trial court discretion to award “appropriate

and reasonable” spousal support.        In making this determination as well in

determination of the amount and duration of spousal support, the court must

consider the factors listed in R.C. 3105.18(C). Williams v. Williams, 8th Dist.
Cuyahoga No. 103975, 2016-Ohio-7487, ¶ 9. The trial court may also consider any

other factor it expressly finds “relevant and equitable.” R.C. 3105.18(C)(1)(n); id.

               We will not find an abuse of discretion where the court’s order is

supported by competent, credible evidence. Deacon v. Deacon, 8th Dist. Cuyahoga

No. 91609, 2009-Ohio-2491, ¶ 14. This court will uphold an award of spousal

support so long as the record reflects that the trial court considered the requisite

statutory factors, and the judgment contains sufficient detail for us to determine that

the award is fair, equitable and in accordance with the law. Chattree v. Chattree,

2014-Ohio-489, 8 N.E.3d 390, ¶ 71 (8th Dist.).

               As a preliminary matter, Laura argues that the court incorrectly used

Elia’s 2017 projected gross income of $340,000 for purposes of determining the

support amount and should have instead used Elia’s 2016 approximate gross

income of $376,000. We find that the trial court squarely addressed and disposed

of this argument in the judgment entry:

      In her Closing Argument, Laura argues that Elia’s income should be
      $376,000 * * *. She suggests that Elia’s billable hours for 2016 * * *
      represent “a substantial decrease in his historical billable hours” and
      that the “chances are overwhelming” that Elia’s billable hours and
      income will “dramatically increase” in 2018 and going forward. * * * In
      fact, Elia’s annual billable hours have steadily decreased since 2012
      * * *. Consequently, the Court will not use Laura’s higher income figure
      as the reasons she puts forth are too speculative.

      ***

      There was insufficient evidence at the start of trial to conclusively say
      what Elia’s actual compensation would be at the end of 2017 and Elia’s
      attempt to offer this evidence at the close of trial was improper.
      Therefore the Court declines to use either Elia’s figure of $245,000 or
      Laura’s figure of $376,000.
      Giving consideration to all of the financial information admitted and
      the testimony, the Court finds that Plaintiff’s “gross income” for
      purposes of determining spousal support in this case is $340,000.
      Because Elia’s income has fluctuated in recent years, this figure
      reasonably represents his average income, and certainly a level of
      income he can achieve for support purposes.

              Laura claims that 30 months is an insufficient amount of time as she

“may not become gainfully employed for at least five (5) years.” This speculative

estimate is based on Laura’s stated desire to change careers and become a teacher

and the further education required to do so.

              Nevertheless, the trial court’s judgment entry adequately addresses

the statutory factors. For example, the court expressly considered that Laura was in

good physical health and had no restrictions on her ability to be employed full-time.

While the court did indicate that Laura had ongoing mental and emotional issues as

a result of her relationship with Elia, it found no indication that this would prevent

her from supporting herself. The court considered that Laura has a college degree

and further that she has been unemployed since 2009 when they started a family.

There was evidence that the last time she was employed, it was in advertising and

she earned a salary of $70,911. The court noted there was evidence that Laura’s work

history was “impressive” and her background was “solid.” The court recognized that

it would take Laura some time to retrain, but that there was employment available

in advertising and that she could expect to earn between $44,000 and $50,000.

              We find no error in the trial court’s spousal support order. The record

reflects that the court considered the statutory factors and the judgment contains
sufficient detail for us to determine the award is fair, equitable and in accordance

with the law. We overrule this assignment of error.

   2. Child Support

              In her seventh assignment of error Laura argues that the trial court

abused its discretion in calculating Elia’s child support obligation to be $2,344.17

per month. We agree.

              Pursuant to former R.C. 3119.04,3 where the parties’ combined gross

income exceeds $150,000, the trial court must determine the child support amount

on a case-by-case basis and in consideration of “the needs and the standard of living

of the children who are subject of the child support order and the parents.” N.W. v.

M.W., 8th Dist. Cuyahoga No. 107503, 2019-Ohio-1775, ¶ 19, quoting R.C.

3119.04(A); see also Rodgers v. Rodgers, 8th Dist. Cuyahoga No. 105095, 2017-

Ohio-7886, ¶ 52 (“[T]he appropriate standard for the amount of child support [in

cases where the combined income exceeds $150,000] is that amount necessary to

maintain for the children the standard of living they would have enjoyed had the

marriage continued.”).

              As this court observed in J.R. v. K.R., 8th Dist. Cuyahoga No. 106978,

2019-Ohio-1765, ¶ 11, former R.C. 3119.04(B) provides:

      If the combined gross income of both parents is greater than one
      hundred fifty thousand dollars per year, the court, with respect to a
      court child support order, or the child support enforcement agency,

      3  We note that R.C. 3119.04 was recently amended, effective March 28, 2019.
Former R.C. 3119.04 governs child support calculations where the combined parental
income exceeds $150,000. See J.R. v. K.R., 8th Dist. Cuyahoga No. 106978, 2019-Ohio-
1765, ¶ 11.
      with respect to an administrative child support order, shall determine
      the amount of the obligor's child support obligation on a case-by-case
      basis and shall consider the needs and the standard of living of the
      children who are the subject of the child support order and of the
      parents. The court or agency shall compute a basic combined child
      support obligation that is no less than the obligation that would have
      been computed under the basic child support schedule and applicable
      worksheet for a combined gross income of one hundred fifty thousand
      dollars, unless the court or agency determines that it would be unjust
      or inappropriate and would not be in the best interest of the child,
      obligor, or obligee to order that amount. If the court or agency makes
      such a determination, it shall enter in the journal the figure,
      determination, and findings.

              Courts have construed this division to require the trial court to:

      (1) set the child support amount based on the qualitative needs and
      standard of living of the children and parents, (2) ensure that the
      amount set is not less than the $150,000-equivalent, unless awarding
      the $150,000-equivalent would be “unjust or inappropriate and would
      not be in the best interest of the child,” and (3) if it decides the
      $150,000-equivalent is unjust or inappropriate (and awards less), then
      the court must journalize for that decision.

Abbey v. Peavy, 8th Dist. Cuyahoga No. 100893, 2014-Ohio-3921, ¶ 24.

              Laura asserts that the trial court failed to consider the significant

disparity in income between herself and Elia. She complains that the court failed to

correctly determine the amount of support necessary for the children to maintain

the standard of living they would have enjoyed had the marriage continued. Instead,

she complains that the court merely ordered Elia to pay child support based upon

the child support guidelines.

              The entirety of the court’s explanation for its child support

determination is as follows:

      The Court calculates child support to be $2,344.17 per month, based on
      Elia’s income of $340,000 and Laura’s income from spousal support of
      $78,000. This amount is an extrapolation beyond the guidelines
      pursuant to R.C. 3119.04(B), as the combined income of the parties
      exceeds $150,000.

              A trial court may use the extrapolation method in order to determine

the appropriate amount of child support where the parties’ combined income is

greater than $150,000. See, e.g., N.W. v. M.W., 8th Dist. Cuyahoga No. 107503,

2019-Ohio-1775, at ¶ 25; but see Siebert v. Tavarez, 8th Dist. Cuyahoga No. 88310,

2007-Ohio-2643, ¶ 34 (“We have significant doubts whether the court fulfills its

statutory duty to determine child support on a case-by-case as required by R.C.

3119.04(B) when it by rote extrapolates a percentage of income to determine child

support.”). We note that in cases such as this, where the combined income is

greater than $150,000 and the support amount exceeds the guidelines, R.C.

3119.04(B) does not require the trial court to explain its decision. Pruitt v. Pruitt,

8th Dist. Cuyahoga No. 84335, 2005-Ohio-4424, ¶ 44 (“[T]he trial court is free to

determine any amount above the guideline maximum without providing any

reasons.”). Nevertheless, R.C. 3119.04(B) requires that a court “consider the needs

and standard of living of the children * * * and of the parents” on a “case-by-case

basis” when crafting a child support order.

              As previously discussed, there is a significant disparity between Elia’s

and Laura’s incomes. The court found that Elia’s salary was $340,000 while Laura

was unemployed and her only income was derived from spousal support. However,

the court also granted Laura full custody of the children, and along with it the

obligation to ensure that their needs are met. We find that the court’s child support
order fails to adequately consider the needs and standard of living of the children

and parents. In failing to craft a support order based on the unique facts and

circumstances in this case we find the trial court abused its discretion. We sustain

this assignment of error.

   D. Attorney Fees

              In her eighth assignment of error, Laura argues that the trial court

abused its discretion because it did not include “problematic” and “duplicitous”

charges when awarding her attorney fees. We disagree.

              In a divorce action, R.C. 3105.73(A) permits a trial court to award all

or part of reasonable attorney fees if it finds the award equitable. Pursuant to R.C.

3105.73(A), “[i]n determining whether an award is equitable, the court may consider

the parties’ marital assets and income, any award of temporary spousal support, the

conduct of the parties, and any other relevant factor the court deems appropriate.”

Zeidman v. Zeidman, 10th Dist. Franklin No. 15AP-783, 2016-Ohio-4767, ¶ 29.

              The trial court found that awarding Laura $100,000 in attorney fees

was reasonable. The court noted that Elia had funds at his disposal to pay fees and

how on the other hand Laura was “financially disadvantaged.” The court considered

the conduct of both parties and their attorneys during the course of the litigation

and stated that both sides bear responsibility for the more than $400,000 in costs

generated. The court stated that it considered “whether all the legal services

rendered were necessary and * * * the amount of time expended on such services

was fully compensable.”
               In so doing, the court declined to award Laura approximately

$70,000 in requested fees for charges it deemed “problematic” and “duplicitous.” It

declined to award her $6,000 for assistants to “review and organize file,” over

$14,000 for review of email correspondence between co-counsel, over $40,000 for

“duplicitous appearances” and nearly $10,000 for legal assistants to attend trial.

The court stated that “Laura’s attorneys focused more on the salacious details of

Elia’s conduct * * * and not enough time on the financial aspects of this case,” noting

incomplete information as to Laura’s retirement account, lacking stipulations and

missing exhibits that increased the cost of the litigation.

               Laura fails to provide any authority by which we can conclude that the

trial court abused its discretion in determining Laura’s entitlement to attorney fees.

Based on the facts and circumstances of this case, we find that the trial court’s award

of attorney fees was within its discretion. We overrule this assignment of error.

   E. Sealing of Trial Record

               In her ninth assignment of error, Laura argues that the trial court

erred by sua sponte ordering the entirety of the proceedings be filed under seal. We

agree.

               The open courtroom is a bedrock principle of the American judicial

system. See Gannett Co. v. DePasquale, 443 U.S. 368, 386, 99 S. Ct. 2898, 61
L. Ed. 2d 608 (1979), fn. 15 (“For many centuries, both civil and criminal trials have

traditionally been open to the public.”). Moreover, in Ohio there is a constitutional

requirement that “[a]ll courts shall be open * * *.” Article I, Section 16, Ohio
Constitution. More specifically, the Rules of Superintendence provide for public

access to court records. State ex rel. Vindicator Printing Co. v. Wolff, 132 Ohio St. 3d
481, 2012-Ohio-3328, 974 N.E.2d 89, ¶ 23. There is a general presumption that

“court records” are publically accessible. Sup.R. 45(A); see also Davis v. Cincinnati

Enquirer, 164 Ohio App. 3d 36, 2005-Ohio-5719, 840 N.E.2d 1150, ¶ 12 (1st Dist.)

(“[A]s a general rule, courts should not order the blanket sealing of records.”). “A

court or clerk of court shall make a court record available by direct access * * *.”

Sup.R. 45(B)(1).

               Sup.R. 44(B) defines a “court record” as “both a case document and

an administrative document * * *.” A “‘[c]ase document’ means a document and

information in a document submitted to a court or filed with a clerk of court in a

judicial action or proceeding, including exhibits, pleadings, motions, orders, and

judgments, and any documentation prepared by the court or clerk in the judicial

action or proceeding * * *.” Sup.R. 44(C)(1).4 A “case file” is “the compendium of

case documents in a judicial action or proceeding.” Sup.R. 44(D).

               In limited circumstances a court is justified in restricting public

access to a case document pursuant to Sup.R. 45(E)(2):

      A court shall restrict public access to information in a case document,
      or if necessary, the entire document, if it finds by clear and convincing



      4  Many types of documents are explicitly not “case documents” and thus not
generally subject to public access. For example, and relevant to this case, health care
documents, GAL reports, child custody evaluations and reports, supervised parenting
time reports and financial disclosure statements regarding property and income are not
“case documents.” See Sup.R. 44(C)(2)(h).
      evidence that the presumption of allowing public access is outweighed
      by a higher interest after considering each of the following:

      (a) Whether public policy is served by restricting public access;

      (b) Whether any state, federal, or common law exempts the document
          or information from public access;

      (c) Whether factors that support restrictions of public access exist,
          including risk of injury to persons, individual privacy rights and
          interests, proprietary business information, public safety, and
          fairness of the adjudicatory process.

               Where a court is justified in restricting public access to a “case

document” or information in a “case document,” the court “shall use the least

restrictive means available * * *” including redacting, restricting remote access,

restricting public access for a period of time, using generic titles or descriptions or

using initials Sup.R. 45(E)(3).

               Here, the court did not identify any specific case document or specific

information within a case document that should not be publically accessible, but

rather addressed the case file as a whole. It stated that “protect[ion] of the parties

and their minor children” overcame the presumption of public access. Because

“[m]uch of the testimony was graphic and potentially (psychologically) harmful

should it be made accessible to the public,” the court found “clear and convincing

evidence” that the judgment entry must be restricted from public access.

               The court also found that “documents marked as exhibits at trial * * *

should be sealed” based on the proprietary business information contained in the

documents themselves, an “Agreed Judgment Entry and Stipulated Protective

Order,” testimony about proprietary business information.
               The court found the presumption of public access was outweighed by

“the importance of protecting the privacy rights of the individuals in this case,

including two minor children, as well as the business entity and proprietary business

information * * *.”     The court therefore ordered that “all trial exhibits, trial

testimony, and the Judgment Entry of Divorce shall be filed ‘under seal’ and remain

so pending appeal * * * or until further order of this Court.”

               The trial court failed to identify any specific case document or part

thereof and conduct a meaningful analysis as required by Sup.R. 45(E)(2).

Moreover, by sealing the entire case file, the court failed to use the least restrictive

means available as required by Sup.R. 45(E)(3). We sustain this assignment of

error.

               It should only be in the rarest of circumstances that a court seals a

case from public scrutiny. When a litigant brings his or her grievance before a court,

that person must recognize that our system generally demands the record of its

resolution be available for review.

               A divorce decree, by its very nature, can involve some of the more

intimate details of a person’s life.      It reflects the dissolution of a personal

relationship, the disentangling of financial interests and, where the parties have

children, the determination of their futures. Contentious divorces, particularly

where children are involved, can result in the airing of dirty laundry.            That

consequence alone, unfortunate though it may be, is nevertheless insufficient to
justify casting aside a foundational principle of our legal system in favor of a well-

intentioned protective shroud.

              Judgment affirmed in part, reversed in part, and remanded to the

lower court for further proceedings consistent with this opinion.

      It is ordered that appellee and appellant share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, P.J., and
LARRY A. JONES, SR., J., CONCUR